Citation Nr: 1449154	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to September 2000 and from October 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2012 at which point the Board remanded for additional development.  

The Board notes that in July 2012 there were two issues on appeal: entitlement to service connection for a thoracic spine disability and entitlement to an initial evaluation in excess of 10 percent for a lumbosacral spine disability.  On remand, the VA RO determined in a December 2012 rating decision that the claimed thoracic spine disability and service-connected lumbosacral spine disability were linked together and granted an evaluation under a joint Diagnostic Code.  

With regard to the issue of entitlement to service connection for a thoracic spine disability, the Board finds that the December 2012 rating decision is a full grant of the benefit sought on appeal.  The issue is no longer before the Board and the issues have been rephrased accordingly.

Simply stated, the Veteran is service connected for a "back disability".

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's back disability was manifested by, at worst, forward flexion of the thoracolumbar spine to 70 degrees and a combined range of motion of the thoracolumbar spine of 200 degrees with pain on motion, muscle spasm, guarding and abnormal kyphosis.
CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for a back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5299-5237.  A Diagnostic Code ending in -99 pertains to an unlisted condition that is rated by analogy.  Diagnostic Code 5237 provides evaluations for lumbosacral strain using the General Rating Formula for Diseases and Injuries of the Spine. 

A higher evaluation of 20 percent disabling is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A schedular maximum evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In February 2007 the Veteran was afforded a VA spine examination.  He reported decreased motion, stiffness and spasms.  He reported mid-low back pain that was aching, moderate and lasted 1 to 2 days every week.  He reported moderate flare-ups every 2 to 3 weeks that lasted for 1 to 2 days and were precipitated by factors such as stooping and lifting.  He reported that he had missed four days of work because of moderately severe low back pain where he had to spend most of the day in bed resting.

Upon physical examination there was spasm, guarding, pain with motion and tenderness.  The examiner noted kyphosis and lumbar flattening.  Range of motion was flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 38 degrees, left lateral flexion to 25 degrees, right lateral rotation to 15 degrees and left lateral flexion to 30 degrees.  The Veteran's combined range of motion was 200 degrees.  (The Board notes that the maximum range of motion for lateral flexion is to 30 degrees and has used a measurement of 30 degrees instead of 38 for right lateral flexion for its calculation for a combined range of motion.)  Muscle tone and sensory examinations were normal.

The Veteran was afforded another VA spine examination in July 2012.  The Veteran reported daily mid and low back pain without radicular symptoms.

Range of motion was flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, right lateral rotation to 30 degrees and left lateral rotation to 20 degrees.  His combined range of motion was 210 degrees.  The Veteran did not have any additional limitation following repetition.  There was no objective evidence of painful motion.  There was no localized tenderness, guarding or muscle spasm.  Muscle strength, reflexes and the sensory examination were normal.  The examiner noted that the Veteran's condition did not have an impact on his ability to work.

A review of VA treatment records reveals symptoms commensurate with those reported in the VA examination.  

The Board finds that for the period on appeal, an evaluation of 20 percent is warranted.  While the Veteran's back disability is not manifested by all of the symptoms listed under the 20 percent disability rating criteria, the February 2007 VA examiner noted symptoms including muscle spasm, guarding and kyphosis, and abnormal spinal contour, which indicate that the Veteran's disability warrants an evaluation in excess of 10 percent.   

A higher evaluation of 40 percent disabling is not warranted as the Veteran has not expressed any symptoms of a 40 percent evaluation: forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on pain, pain on motion, limitation of motion, spasm, and abnormal spinal contour.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.  If the Veteran did not have problems with his back, there would be no basis for a compensable evaluation, let alone a higher evaluation. 


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in November 2006, December 2006 and July 2012 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issue of rating his back disability.  VA provided the Veteran with examinations in February 2007 and July 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a back disability.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       




ORDER

An evaluation of 20 percent for a back disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


